Citation Nr: 0727966	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1970 
and from December 1980 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The claims folder was later transferred to the RO 
in Chicago, Illinois.

Although the June 2002 rating decision denied the veteran's 
claim of entitlement to service connection for PTSD on its 
merits, the Board notes that a May 1984 rating decision 
previously denied service connection for a nervous condition, 
finding no new and material evidence had been submitted.  The 
current claim for service connection for PTSD, is considered 
to be part and parcel of the prior claims for service 
connection for a nervous condition, as PTSD was specifically 
addressed in the body of the June 1983 rating decision 
denying service connection for a nervous condition on the 
merits of the claim.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996), McGraw v Brown, 7 Vet. App. 138 (1994).  
Thus, the Board has a duty, under applicable law, to address 
the "new and material evidence" requirement in this claim. If 
it is found that no new and material evidence has been 
submitted, the merits of the claim may not be considered.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Accordingly, the Board has modified the 
issue to reflect the appropriate adjudicatory consideration 
of the veteran's claim, as indicated on the title page of 
this decision.

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD and to an increased 
initial disability rating for DM are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a May 1984 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the May 1984 rating decision, 
with respect to the denial of service connection for a 
psychiatric disorder, to include PTSD, is neither wholly 
cumulative nor redundant, and it bears directly and 
substantially upon the specific matter of whether the veteran 
developed a psychiatric disorder as a result of his service, 
and is so significant that it must be considered with the 
other evidence of record in order to fairly decide the merits 
of the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision, which denied entitlement to 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, 
given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for a psychiatric disorder, currently 
claimed as PTSD.  The claim for a nervous condition was 
originally denied in a November 1970 rating decision.  A 
later June 1983 rating decision denied the veteran's attempt 
to reopen his claim for service connection for a psychiatric 
disorder, which included PTSD.  A subsequent May 1984 rating 
decision denied the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder on the basis 
that the veteran had not submitted new and material evidence.  
The veteran did not appeal the May 1984 rating decision.  
Those decisions are final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1100, 20.1103 (2006). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Because his request was 
initiated prior to August 29, 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this case.  
Compare 38 C.F.R. § 3.156(a) (2006) with 38 C.F.R. § 3.156(a) 
(1999 and 2001).

For applications filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the RO initially denied service connection 
for a psychiatric disorder in November 1970, on the basis 
that his condition was a constitutional or developmental 
abnormality that was not considered a disability for VA 
purposes.  The veteran did not appeal.  A June 1983 rating 
decision also denied service connection for a nervous 
condition on the basis that new and material evidence had not 
been submitted and that an impression of PTSD was not 
substantiated.  Again, the veteran did not appeal.  Finally, 
a May 1984 rating decision denied the veteran's claim to 
reopen a claim for service connection for a nervous condition 
on the basis that he had not submitted new and material 
evidence.  He did not appeal that determination and, in 
December 2000, filed the current application to reopen his 
claim for a psychiatric disability, identified as PTSD. 

The Board finds that the veteran's submitted stressor letter, 
as well as a response from the Center for Unit Records 
Research (CURR) regarding attempts to verify his alleged 
stressor constitutes new and material evidence in that in 
connection with evidence previously assembled indicating a 
diagnosis of PTSD, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, is granted.  


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, the Board may proceed with adjudication of 
this claim only after ensuring compliance with VA's duties to 
notify and assist the veteran.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In this case, the Board notes that, in October 2002, the 
veteran provided a written description of his in-service 
stressor, indicating that his base underwent attack by 
friendly fire on December 24, 1965.  Moreover, during a May 
1983 VA psychiatric examination the veteran also reported 
stressors that included working in grave registration, having 
a bullet penetrate the door of his truck and narrowly miss 
him and retrieving the corpses of U.S. soldiers mistakenly 
bombed by friendly fire.  Corroboration of an alleged 
stressor does not require that there be corroboration of 
every detail.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board finds that one of the veteran's alleged 
stressors, that his base was under attack, has been 
corroborated by CURR, (subsequently renamed U. S. Army and 
Joint Services Records Research Center (JSRCC)) in a letter 
dated in November 2003.  The document shows that although 
there was no evidence indicating the veteran's base was 
attacked on the date he stated in his submitted stressor 
letter, it was verified that his base was attacked on several 
occasions during the veteran's assignment there.  However, no 
attempt has been made to verify any of the other alleged 
stressors.  See Pentecost v. Principi, supra.  The RO should 
document its efforts and, if such efforts are unsuccessful, 
the RO should so inform the veteran and advise him to submit 
alternate forms of evidence to support his claim of 
entitlement to service connection for PTSD.  

Although VA records indicate that the veteran has been 
diagnosed with PTSD in the past and treatment records contain 
some general discussion of his stressors, there is no medical 
evidence linking any diagnosis of PTSD with any specific 
alleged or verified in-service stressor.  Likewise, the 
evidence of record indicates that the veteran was diagnosed 
with personality disorders during his first period of service 
in 1969.  A private October 1972 treatment record also shows 
a diagnosis of passive aggressive personality disorder.  He 
complained of flashbacks of his experiences in Vietnam during 
basic training in 1981 and was subsequently discharged from 
his second period of service because of his unsuitability.  
Most recent treatment records indicate that the veteran's 
current psychiatric diagnoses include generalized anxiety 
disorder and depression.  

In light of the above, the Board is of the opinion that a VA 
psychiatric examination of the veteran would be helpful in 
the adjudication of the instant claim.  

With regard to the veteran's claim for an increased 
disability rating for his service-connected DM, VA's duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant 
that takes into account the records of prior medical 
treatment (the complete claims folder).  Green v. Derwinski, 
1 Vet. App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, 
a VA examination must be conducted.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  An examination too remote for rating 
purposes cannot be considered "contemporaneous."  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

A review of the record reveals that the veteran's most recent 
VA examination for his DM was conducted in October 2001, 
almost 7 years ago.  The veteran should be afforded a more 
contemporaneous examination to assess the current severity of 
his service-connected DM.  The veteran contends that his 
activities have been restricted or regulated as a result of 
DM, a fact that if true, could warrant a 40 percent 
disability rating under the criteria of the applicable 
regulation for evaluating DM.  The Board notes that in a 
recent decision, the United States Court of Claims for 
Veterans Appeals (Court) found that in order for a claimant 
to be entitled to a disability rating greater than 20 percent 
under the applicable rating criteria, "it must be shown that 
a regulation of these activities is medically necessary."  
See Camacho v. Nicholson, No. 05-1394 slip op. at 6 (U.S. 
Vet. App. July 6, 2007).  The VA examiner should specifically 
comment on whether regulation of the veteran's activities 
(avoidance of strenuous occupational and recreational 
activities) is medically necessary.  

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in August 2002.  There is no 
evidence that any attempt has been made to secure VA 
treatment records subsequent to the August 2002 records.  
Copies of any available VA records subsequent to that time 
need to be obtained and incorporated in the claims file.  It 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from August 2002 to the 
present, and associate the records with 
the veteran's claims file.

2.  The RO should provide JSRCC, 7798 
Cissna Road, Springfield, Virginia 22150, 
with the above-mentioned summary of the 
veteran's stressors and copies of his DD 
214s and any other appropriate service 
personnel records.  JSRCC should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  JSRCC 
should also be requested to furnish the 
unit history and operational reports for 
the unit the veteran was assigned to 
while in Vietnam, for the period during 
which he served with such unit.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  After the foregoing has been 
accomplished, the veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any psychiatric 
disorder found to be present. All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should be provided a list of 
any stressors verified by VA, to include 
the attacks on the veteran's unit's base.  
The examiner should determine whether the 
veteran has PTSD based on a verified in-
service stressor.  If PTSD is diagnosed, 
the examiner must explain whether and how 
each diagnostic criterion is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  
With respect to any psychiatric 
disability other than PTSD found to be 
present, the examiner is requested to 
offer an opinion as to whether it is as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed psychiatric disability is a 
result of the veteran's military service 
or any incident therein.  A complete 
rationale should be provided for all 
opinions rendered.  If the examiner is 
unable to provide the requested opinions, 
the report should so state.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review prior to the examination and 
the examination report should indicate if 
the veteran's medical records were 
reviewed.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  VA should also schedule the veteran 
for a VA examination to ascertain the 
nature, extent, and current severity of 
his DM.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  Any indicated 
tests should be accomplished. The 
examiner should state if the veteran's DM 
results in the requirement of insulin, 
and/or a restricted diet, and whether 
there is a medically required regulation 
of his activities.  The examiner should 
also determine if the veteran has 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider.  If 
so, the frequency of the hospitalization 
and/or visits to the diabetic care 
provider should be indicated.  The 
examiner should also state if the veteran 
has progressive loss of weight and 
strength.  In addition, the examiner 
should identify any other complications 
of DM.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



